United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1491
                                   ___________

United States of America,           *
                                    *
          Appellee,                 *
                                    * Appeal from the United States
    v.                              * District Court for the District
                                    * of Nebraska.
Raymond Mendoza, also known as      *
Raymond Otero, also known as 619,   * [UNPUBLISHED]
                                    *
          Appellant.                *
                               ___________

                             Submitted: November 26, 2007
                                Filed: December 7, 2007
                                 ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

     Raymond Mendoza challenges the 110-month prison sentence the district court1
imposed after he pleaded guilty to distributing in excess of 5 grams of actual
methamphetamine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)(viii).2 Mendoza’s


      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
      2
       Mendoza also admitted using a 1993 Cadillac Eldorado in the commission of
a controlled-substance offense in violation of 21 U.S.C. § 853, and to violating the
terms of supervised release on a previous conviction. The district court ordered
counsel has sought permission to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that the district court erred by failing to
sentence Mendoza to the statutory minimum of 60 months.

       We conclude that Mendoza’s sentence, which was at the bottom of the properly
calculated advisory Guidelines range, is reasonable. See Rita v. United States, 127
S. Ct. 2456, 2462 (2007); United States v. Harris, 493 F.3d 928, 932 (8th Cir. 2007).
The district court expressly considered relevant factors under 18 U.S.C. § 3553(a), and
ruled out a sentence below the Guidelines range because of Mendoza’s prior felony
convictions, the dangers of methamphetamine, and the need to deter him from further
criminal behavior. See 18 U.S.C. § 3553(a)(1), (2)(A)-(B). Nothing in the record
suggests that the district court misapplied the relevant factors. See Harris, 493 F.3d
at 932-33. After reviewing the record independently under Penson v. Ohio, 488 U.S.
75, 80 (1988), we find no nonfrivolous issues. Accordingly, we affirm, and we grant
counsel’s request to withdraw.
                         ______________________________




forfeiture of the Cadillac and sentenced Mendoza to a consecutive 24-month term of
imprisonment. The revocation sentence is not at issue in this appeal.

                                         -2-